DETAILED ACTION
This application is a continuation of 16/678600, now US 10745665.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The clarity of claim 2 could be improved if the phrase “a CRISPR/Cas was replaced by the phrase “a Cas nuclease”, because “CRISPR/Cas” does not clearly refer to a nuclease.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sadelain et al (US 20190119638), Poirot et al (WO 2015/136001, of record), 
Sadelain taught methods of making a human T cell wherein one or more therapeutic transgenes, such as a chimeric antigen receptor (CAR), is integrated into the alpha constant region of a T cell receptor (TCR) gene and is under control of an i.e. the therapeutic transgene construct is promoterless and relies on an endogenous promoter). See abstract, claim 27, and paragraph 134. The instant claim term “expression cassette” is interpreted as including promoterless constructs in view of the instant specification, at paragraph 15, which indicates that “[i] some embodiments, the first expression cassette further comprises a promoter” implying embodiments in which the cassette lacks a promoter.
The transgene can be integrated into the genomic site by homologous recombination of a targeting construct carried out by a method comprising using a zinc-finger nuclease (ZFN), a transcription activator-like effector nuclease (TALEN), a clustered regularly-interspersed short palindromic repeats (CRISPR) associated protein 9 (Cas9), Meganuclease or a Mega-Tal (engineered meganuclease). See paragraph 31. Such targeted nucleases may be delivered in the form of an mRNA (see e.g. paragraphs 167, 687, and 695). The targeting construct can be packaged into a natural or recombinant adeno-associated virus (AVV) viral particle, such as AAV6 (paragraph 134 and e.g. Fig. 1A). The targeting construct can comprise in 5' to 3' order: a first viral sequence, a left homology arm, a nucleic acid sequence encoding a self-cleaving porcine teschovirus 2A, the nucleic acid sequence encoding the CAR, a polyadenylation sequence, a right homology arm, and a second viral sequence. See paragraph 165.  
Thus Sadelain taught all of the limitations of claims 1-3 except for an expression cassette comprising a nucleic acid sequence encoding an RNA interference molecule that is inhibitory against beta-2 microglobulin (B2M), and reduced cell surface expression of B2M. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the AAV6 vector of Sadelain to include an expression cassette for a B2M RNA interference molecule.  One would have been motivated to do so in order to inhibit B2M expression the CAR T cells thereby making them less visible to cytotoxic T lymphocytes (Poirot as page 3, lines 27-29).  One would have been motivated to integrate the B2M RNAi expression cassette into the same targeting construct as the CAR expression cassette in order to limit the number of integration events in the CAR T cell. Note that Sadelain taught that randomly integrating vectors, such as lentiviral vectors, can lead to variable expression and position effects resulting in heterogeneous T cell function, transgene silencing and, potentially, insertional oncogenesis (paragraph 6). The likelihood of such an event occurring is decreased by decreasing the number of integration events that occur.  This can be done by decreasing the number of constructs to be integrated, therefore one would have been motivated to include the B2M RNAi cassette in the targeted construct of Sadelain to ensure both expression cassettes are integrated at only a single locus in the T cell. Thus the combined references rendered obvious all of the active method steps and structures of the instant claims. Please note that the degree of B2M inhibition recited in prima facie obvious.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sadelain et al (US 20190119638) and Poirot et al (WO 2015136001), as applied to claim 1-3 above, and further in view of Bonini et al (US 20110158957).
The teachings of Sadelain and Poirot are discussed above and can be combined to render obvious a method of making a modified human T-cell by introducing into a human T cell an mRNA encoding a nuclease targeted to a nuclease recognition sequence in a TCR alpha constant region, and an AAV6 virus comprising  a first expression cassette encoding  a CAR and a second expression cassette encoding an RNA interference molecule targeting B2M mRNA, where the AAV viral DNA comprises homology arms targeting the TCR alpha constant region, resulting in disruption of the TCR alpha gene.
These references did not teach a nuclease recognition sequence consisting of SEQ ID NO: 1.
Bonini taught a method of targeted disruption of a TCR alpha gene using engineered zinc finger nucleases.  Bonini disclosed 14 different nuclease target sites in TCR alpha, including instant SEQ ID NO: 1 (see Bonini SEQ ID NO: 13 at Table 5 on page 15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected any of the TCR alpha nuclease target sites of Bonini for use in the method of Sadelain as modified.  Absent evidence to the contrary, each site is an 
Thus the invention as a whole was prima facie obvious.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635